Citation Nr: 0305110	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  99-05 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran was in active service from April 1971 to April 
1974.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The RO decided that new and 
material evidence adequate to reopen the claim for service 
connection for residuals of a back injury had not been 
submitted.

In January 2001, the veteran failed to report to the 
scheduled hearing before the Board.  In February 2001, the 
Board remanded the veteran's claim in order to obtain 
treatment records identified by the veteran.

The present Board decision addresses the preliminary issue of 
whether new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for 
residuals of a back injury, and the Board finds favorably on 
that issue.  The merits of the claim for service connection 
for residuals of a back injury will be the subject of a later 
Board decision which will be prepared after the Board 
undertakes additional development of the evidence in 
accordance with 38 C.F.R. § 19.9 as amended.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1997, of which the 
veteran was informed in the same month, continued the denial 
of a claim for service connection for residuals of a back 
injury.  

2.  Additional evidence submitted since the May 1997 RO 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of a back injury.


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
RO's May 1997 decision, the requirements to reopen the 
veteran's claim of service connection for residuals of a back 
injury have been met.  38 U.S.C.A § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1997, the RO denied service connection for residuals 
of a back injury.  The veteran was notified of this decision 
as well as his procedural and appellate rights by a May 1997 
letter.  He did not file a notice of disagreement.  In April 
1998, the veteran petitioned to reopen his claim.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if by itself 
or in connection with evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).  However, there is 
no requirement that the evidence be so significant that it 
changes the outcome of the prior decision.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The Board observes that the RO, in its August 1998 rating 
decision, determined that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for residuals of a back injury.  The veteran's 
claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a) (2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Records submitted after the last final rating decision in May 
1997 are considered new.  These records include private 
treatment records, a private physician's statement, personal 
statements from the veteran as well as his family members, 
and VA outpatient and radiology treatment records.  After 
reviewing the record, the Board concludes that the additional 
evidence includes evidence that is new and material.  This 
includes a December 1998 opinion from the veteran's private 
physician, Dr. Watson.  The opinion is considered material 
because it bears directly and substantially upon the issue of 
whether the onset of the veteran's current back problems was 
due to an injury sustained during military service.  The 
Board finds that the evidence received subsequent to May 1997 
is new and material and does serve to reopen a claim for 
entitlement to service connection for residuals of a back 
injury.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a back 
injury.  See 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  See 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a back injury.  To this extent, the appeal is allowed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

